 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN FERRELL, et al.,                            Case No. 1:19 -cv-00332-LJO-SAB

12                 Plaintiffs,                         ORDER RE STIPULATION TO CONTINUE
                                                       THE MANDATORY SCHEDULING
13          v.                                         CONFERENCE

14   BUCKINGHAM PROPERTY                               (ECF No. 21)
     MANAGEMENT,
15
                   Defendant.
16

17

18          On November 25, 2019, a motion for preliminary approval of a class action settlement

19 was filed in this matter. (ECF No. 19.) On November 26, 2019, the parties filed a stipulation to
20 vacate or continue the mandatory scheduling conference set for December 3, 2019. As the

21 parties have agreed to settle this action, the mandatory scheduling conference set for December

22 3, 2019, in Courtroom 9 is HEREBY VACATED and the parties need not appear on that date.

23
     IT IS SO ORDERED.
24

25 Dated:     November 27, 2019
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
